EXHIBIT 10.16

LOGO [g143225g25f48.jpg]

September 2, 2009

Mr. Robert Todd DeYoung

100 E Center Avenue

Lake Bluff, IL, 60044

Dear Todd,

I am pleased to extend this offer to you, contingent on the successful
completion of a background check and subject to formal appointment by the
Company’s Board of Directors, for the position of Senior Vice President
Corporate Marketing and Chief Marketing Officer with Career Education
Corporation (“CEC” or the “Company”) based in Hoffman Estates, IL. Your
tentative start date will be September 14, 2009. Your position will report
directly to the CEO, Gary McCullough, and you will be a member of the Executive
Leadership Team (ELT).

Following are details of your compensation package:

 

  1. Your starting base salary will be $30,833.34 per month (which equates to an
annual salary of $370,000). Your base salary will be reviewed on an annual
basis.

 

  2. You will be eligible to participate in the 2009 Management Annual Incentive
Award Program in accordance with the terms and conditions of the Plan. In 2009,
your bonus will be guaranteed at 70% of your 2009 eligible earned wages. In
2010, your target bonus will be 70% of your eligible earned wages. As with all
ELT members, compensation must be approved annually by the Compensation
Committee of the Board of Directors and is subject to the terms and conditions
of the applicable award plan to be approved by the Compensation Committee of the
Board of Directors.

 

  3. You will be eligible to participate in the benefit programs available to
our employees as soon as you meet the eligibility requirement of each plan.
Eligibility for benefits occurs on the first of the month following 30 days of
employment. You will also be eligible for any additional benefits offered to ELT
members including the Exec-u-care program offering enhanced medical care.

 

  4. You will receive 20 vacation days per year which will be prorated in 2009
based on your start date.

 

  5. You will be eligible to receive long-term incentive compensation as a
participant in CEC’s 2008 Incentive Compensation Plan; accordingly, the Company
will grant you the equivalent of $525,000 of equity during the normal grant
cycle in early 2010, using the valuation methodology applicable to similarly
situated plan participants. The vehicle for the equity grant will be determined
by the Compensation Committee of the Board of Directors in early 2010. By way of
example, in 2009, the equity granted to member of the ELT was granted in the
form of 60% options, 20% time and performance-based restricted shares and 20%
time-based restricted shares. Participation in the Long-Term Incentive Plan and
award amounts granted there under are subject to approval annually by the
Compensation Committee of the Board of Directors.



--------------------------------------------------------------------------------

  6.

Should your employment with CEC be terminated without cause (as defined in the
CEC 2008 Incentive Compensation Plan) or voluntarily for good reason (as defined
in the CEC Severance Plan for Executive-Level Employees) during your first year
of employment you will be eligible for a severance payment equal to 52 weeks of
base pay; you will also be eligible for a lump-sum payment of your pro-rated
bonus earned during the year of termination calculated in accordance with the
method for determining bonuses for other similarly situated employed and paid at
the time and in accordance with normal procedures, typically in March of the
following year; these payments will be dependent upon your execution and
non-revocation of a complete release of all claims, in such form as provided by
the Company. The payments, other than the pro-rated bonus payment, described in
the previous sentence shall (a) only be made if your termination of employment
also constitutes a “separation from service” (as defined in Treas. Reg.
Section 1.409A-1(h)), (b) be paid in a lump-sum on the 60th day following your
termination of employment, and (c) to the extent you are a “specified employee”
(as defined in Section 409A of the Internal Revenue Code of 1986, as amended,
and determined pursuant to CEC’s regular procedures for identifying specified
employees) at the time of your termination of employment, be delayed until the
six (6) month anniversary of your termination of employment. Commencing with the
366th day of employment following your start date, any severance payment for
which you may be eligible will be paid in accordance with the CEC Severance Plan
for Executive-Level Employees.

 

  7. As a condition of employment, you will be required to execute an agreement
which contains, among other things, a twelve (12) month post-termination
non-compete and non-solicitation provisions(s) in such form as provided by the
Company.

 

  8. This letter contains all agreements, and supersedes all other prior
agreements, verbal and written, pertaining to your employment with CEC.
Employment at the Company is at-will and may be terminated at the will of either
you or the Company.

Todd, we are excited about you joining Career Education Corporation. As
discussed, our company is at a pivotal point in its history and we believe you
have the skills and experience to help us make a positive difference.

Sincerely,

Colon S. McLean

Senior Vice President Chief and Human Resources Officer

Career Education Corporation

Accepted and Agreed to:

 

/s/ Robert Todd DeYoung

Robert Todd DeYoung

  

09/04/2009

Date